\OOO-~IO\U\.I>»LJJI\)»-l

NN[\)NNNNNN)-\)-»-¢)-¢)-\»-‘r-:-H»-
OO\]O\Ul-§§~m[\-JF_‘O\DOO`\]O\\J\~P~U)N*_‘O

 

DONNA M. MEZIAS SBN 111902
WILLIAM .T. EDEL
dmezias@akingump.corn
wedelm

580 California Street, Suite 1500
San Francisco, CA 94104
Telephqne: 415-765-9500
Facslmlle: 415-765-9501

MARC JACKSON, as an individual
and on behalf of all others similarly

situated,
Plaintiff,
vs.

U.S. REMODELERS INC., dba
HOME DEPOT merRIORS, a
Delaware Co oratlon; U.S.
REMODELE S INC. dba U.S.
I-IQME SERVICES, an

uninco orated association; THE
I-IOME _EPOT INC. a Delaware
Co(l:poratlon; H(3ME ]jEPOT U.S.A.,
].'N ., a Delaware Corporation;
CRAIG A. MENEAR, an individual;
and DOES 1 to 100, inclusive,

Defendants.

Attorneys for Home Depot U.S.A., lnc.

 

 

Case 2:19-CV-01163-.]GB-SP Document 8-1 Filed 02/21/19 Page 1 of 3 Page |D #:150

(SBN 285)177)

ala .
AKIN C?{l%? SW'FJ§§HIEIAUER & FELD LLP

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Case No.: 2119-cv-01163-CJC-JEM

DECLARATION OF WILLIAM J.
EDELMAN IN SUPPORT OF
MOTION TO COMPEL
AR_BITRATION AND TO STAY
PROCEEDINGS

B\Iotice <_)f Motion and Motion,
eclaratlon ofMarla Bures and
Proposed Order filed concurrently]

Date:
Time:
Crtm: 7C

Judge: Hon. Cormac J. Carney

A§ril 1, 2019
1: 0p.m.

Date Action Filed: llanuary 10, 2019
]2)61£:<5 Action Removed: February 14,

 

 

DECLARATION OF WILLIAM .T. EDELMAN IN SUPPORT OF MOTION TO COMPEL
AR.BITRATION AND TO STAY PROCEEDINGS

 

\DOO`-]O\U"l-LLJ~J[\)»_~

NNNNNN[\JNNr-*r-*r-*)-‘»-‘»-\»--r-,_‘»-
OO\JO\Lh-LWN|_‘CJ\OOO`~]O\M~I>~UJN*_‘C

 

Case 2:19-cV-01163-.]GB-SP Document 8-1 Filed 02/21/19 Page 2 of 3 Page |D #:151

DECLARATION OF WILLIAM J. EDELMAN

I, William .l. Edelman, certify and declare as follows:

l. l am a counsel at the law firm ofAkin Gump Strauss Hauer & Feld LLP,
and counsel of record for defendant Home Depot U.S.A., Inc. (“Home Depot”) in this
action. I make this declaration based on my own personal knowledge, and if called as a
Witness, could and Would testify competently to the facts stated herein. I submit this
declaration in support of Defendant’s Motion to CoInpel Arbitration and to Stay
Proceedings.

2. On .Tanuary 10, 2019, Marc Jacl<son filed this action in state court asserting
ten causes of action under California law. The plaintiff ’s central claim is that Home
Depot misclassified him and other employees as exempt employees and consequently
failed to pay overtime wages, provide proper meal and rest breaks, issue accurate Wage
statements, and maintain proper timekeeping records.

3. Plaintiff served Home Depot With the complaint on January 15, 2019. On
February 14, 2019, Home Depot removed the action to this Court. There have been no
other pleadings or motion practice in this action.

4. No discovery has been propounded by any party in this action nor any
disclosures made or documents informally exchanged except in connection With the
meet and confer efforts regarding Home Depot’s motion to compel arbitration discussed
below.

5. On February 14, 2019, I sent an email to Jackson’s counsel enclosing the
arbitration agreement and a copy of the court’s Order compelling arbitration based on an
identical arbitration agreement in Rogers v. THD slt-Home Services, Inc., No. 5:14-cv-
02069-JGB-SP (C.D. Cal.) requesting that Jacl<son arbitrate his individual claims, and
informing plaintiff’s counsel that Home Depot intended to move to compel arbitration if
plaintiff Would not voluntarily agree to arbitrate the claims. I sent a follow-up email to

plaintiff ’s counsel on February 19, 2019.

l
DECLARATION OF WILLIAM .l. EDELMAN IN SUPPORT OF MOTION TO COMPEL

 

ARBITRATION AND TO STAY PROCEEDINGS

 

\!:)O<)~-~]CJ\Lh-l>'~)-)P\J»-l

I\JMNNNNt\Jt\Jt\Jr-*)-l-*l-»-*»-»-)-\)-\)-‘
OO-JO\Ul-l>~L)JMF-*O\DOO\]O\Lh-$>~L#JN>-‘O

Case 2:19-cV-01163-.]GB-SP Document 8-1 Filed 02/21/19 Page 3 of 3 Page |D #:152

6. On February 21, 2019, I conferred by telephone with Jackson’s counsel,
Galen T. Shimoda, Esq., to discuss the substance of this motion. My office is in San
Francisco, and plaintiff ’s counsel practice in Elk Grove, California, thereby making an
iri-person conference impractical. Plaintiff’s counsel did not agree to the relief
requested in this motion, and the parties did not reach a compromise or agreement
regarding the requested relief.

I declare under penalty of perjury under the laws of the United States that the
foregoing is true and correct.

Executed on February 21, 2019, in San Francisco, California.

lawn

Williai’n J. Edelman

2
DECLARATION OF WILLIAM J. EDELMAN IN SUPPORT OF MOTION TO COMPEL

 

 

ARBITRATION AND TO STAY PROCEED]NGS

 

